DETAILED ACTION
	Applicant’s response of January 11, 2021 has been fully considered.  Claims 15, 24, 26 and 30 are amended and claims 25 and 34-36 are canceled.  Claims 15-22, 24, 26-28, and 30-33 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 20-22, 24, 26-28, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2011/0275743) in view of Gupta et al. (US 2013/0145962).
Regarding claims 15, 16, 20, 21, 24, 26, and 30-33, Ishii et al. teaches a thermoplastic resin composition comprising 65 to 99% by weight of a thermoplastic resin, 1 to 35% by weight of at least one phosphinic acid salt selected from the group of phosphinic acid salt, diphosphinic acid salt, polymer of phosphinic acid salts, and polymer of diphosphinic acid salts, and 0.001 to 0.70% by weight of a compound having a structure represented by Formula (1) in the reference (¶14).  The thermoplastic resin is an aliphatic polyketone resin (A) (¶26).  The phosphinic acid salt (C1) is a compound represented by

    PNG
    media_image1.png
    104
    150
    media_image1.png
    Greyscale

wherein R1 and R2 are either identical to or different from each other and represent a hydrogen atom, or an alkyl or aryl group with a carbon number of 1-16; their chains by be linear or branches; M denotes calcium, aluminum or zinc; and n represents an integerof 1 to 4 (¶52, 53).  
	Ishii et al. does not teach that the composition contains from 0.05 to 2% by weight of tetrakis(2,4-di-t-butylphenyl)-4,4’-biphenylene diphosphonite.  However, Gupta et al. teaches a composition comprising a stabilizer composition comprising from 0.01% to 10% by weight of  an organic phosphite or phosphonite such as tetrakis(2,4-di-t-butylphenyl)-4,4’-biphenylene diphosphonite (¶63, 64) that is used to stabilize aliphatic polyketone compositions (¶129).  Ishii et al. and Gupta et al. are analogous art because they are from the same field of endeavor, namely that of compositions containing stabilized aliphatic polyketones.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to add from 0.01 to 10% by weight of tetrakis(2,4-di-t-butylphenyl)-4,4’-biphenylene diphosphonite, as taught by Gupta et al., into the composition, as taught by Ishii et al., and would have been motivated to do so in order to help stabilize the composition from the effects of heat, light and/or oxidation (¶13).
Regarding claim 22, this claim further defines a limitation that is not required in the parent claim.
Regarding claims 27 and 28, Ishii et al. teaches molded articles made through injection molding (¶156, 162).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2011/0275743) in view of Gupta et al. (US 2013/0145962) as applied to claim 15 above, and further in view of Ash (EP 714938).
Ishii et al. and Gupta et al. teach the composition of claim 15 as set forth above.  Ishii et al. does not teach that the aliphatic polyketone resin is a polymer of carbon monoxide, at least one olefinically unsaturated compound, and at least one further olefinically unsaturated compound with at least three carbon atoms, with the general formula of –(CH2-CH2-CO)x—(Q-CO)y‒ wherein Q is a divalent group derived from olefinically unsaturated compounds with at 2-CH2)x—(CO-G)y‒ wherein G is an ethylenically unsaturated hydrocarbon group having at least 3 carbon atoms and the y:x ratio is no more than 0.5 (Page 3, lines 1-20).  Ishii et al. and Ash are analogous art because they are from the same field of endeavor, namely that of compositions containing stabilized aliphatic polyketones.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use the aliphatic polyketone, as taught by Ash, in the composition, as taught by Ishii et al., and would have been motivated to do so because this terpolymer has a very high strength, rigidity, and impact resistance and as such is very suitable for applications in the automobile industry.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-22, 24, 26-28, and 30-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Upon further search and consideration, art was found to teach the previously identified allowable subject matter of component (C2) being tetrakis(2,4-di-t-butylphenyl)-4,4’-biphenylene diphosphonate.  The found art has been applied and a new Non-Final Rejection is issued.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767